IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41716

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 826
                                                )
       Plaintiff-Respondent,                    )   Filed: November 25, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CAYDE LEE LISH,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of twenty-two years, with a
       minimum period of confinement of ten years, for voluntary manslaughter with use
       of a deadly weapon, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Judge; GRATTON, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Cayde Lee Lish was found guilty of voluntary manslaughter, I.C. § 18-4006(1), and use
of a deadly weapon, I.C. § 19-2520. The district court sentenced Lish to a unified term of
twenty-two years, with a minimum period of confinement of ten years. Lish filed an I.C.R 35
motion, which the district court denied. Lish appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lish’s judgment of conviction and sentence are affirmed.




                                                       2